DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 3-7, 10-11, and 13-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Glasco et al. (US Publication No. 2011/0087840 -- "Glasco") in view of An et al. (US Publication No. 2014/0114938 -- "An").

Regarding claim 1, Glasco teaches A computer-implemented method comprising: receiving a first value to be stored in a first granule among a plurality of granules, wherein each granule in the plurality of granules is associated with a plurality of memory locations of a memory for storing a plurality of values, and each of the plurality of granules is associated with a corresponding compression state information (CSI); (Glasco paragraph [0007], Memory management of modern data processing systems typically implements a virtual memory access model for memory clients. Regions of contiguous virtual memory may be allocated and used by the memory clients, with access locality associated with virtual addresses. However, a contiguous range of virtual addresses may map arbitrarily to physical addresses. As such, an arbitrarily large number of compression status bit cache lines may be needed to store compression status bits associated with a given contiguous virtual address range. This can lead to cache fragmentation in the compression status bit cache and relatively inefficient use of associated cache storage, reducing overall efficiency for the processing system. Compression information is associated with a contiguous section of a plurality of memory locations for given values) determining that the first value is stored in a table at a first index in the table, wherein the table holds a plurality of values, wherein each of the values in the table is associated with a unique index, wherein the first value was previously stored in the table due to receiving a command to write the first value in the table; and (Glasco paragraph [0093-0094], The MMU 328 maintains a PTE for each virtual memory page. In addition to a physical address, the PTE stores the comptagline 810 and a “kind” field. The kind field defines the format of data stored in the associated page and determines if and what type of compression the page supports. The comptagline 810 tells the compression status bit cache 396 where the compression status bits of the page are located within a corresponding data store for the compression status bit cache 396. Each comptagline 810 uniquely identifies a CSBC entry 832 within the CSBC 830 line. The CSBC entry 832 comprises the compression status bits for an associated 128 KB page. There is a 1:1 mapping between 128 KB pages and comptaglines. If multiple virtual pages share the same comptagline, they must also share the same physical address. A PTE may map different sizes of virtual pages. For example, a page could be 4 KB or 128 KB. In one embodiment only 128 KB pages permit compression page kinds. In an alternative embodiment, 4 KB through 128 KB pages permit compression, whereby the same comptagline is considered in combination with additional bits of a page virtual address. For example 4 KB pages can be accommodated by considering the same comptagline and five bits of each virtual address for a page. A table may use a unique identifier for each index corresponding to given values written in a table).
Glasco does not teach determining that if the first value is stored in the first granule, all of the values stored in the plurality of memory locations associated with the first granule will have a uniform value; updating a first CS, which corresponds with the first granule, to indicate that the first granule is compressed and to indicate that all of the values of the first granule has a uniform value as the value associated with the first index in the table.
However, An teaches determining that if the first value is stored in the first granule, all of the values stored in the plurality of memory locations associated with the first granule will have a uniform value; updating a first CS, which corresponds with the first granule, to indicate that the first granule is compressed and to indicate that all of the values of the first granule has a uniform value as the value associated with the first index in the table (An paragraph [0004], Data compression is a technology to efficiently store data in a smaller storage space. For this, a technology to apply a specific algorithm to original data and generate compressed data together with information to identify the kind of the compression algorithm is widely used. Generally, the technology to generate such compressed data is provided from a database management system such as Oracle, SQL-server and DB2. Such a database management system forms particular columns of the data table having a high occurrence frequency as a symbol table by assigning a symbol, for example, a number or a character to each of the columns, and compresses the columns using the symbol table. The compression of the given memory/address section will contain a uniform/identical value, in this case the value may correspond to a particular symbol. An paragraphs [0011-0012], Further, the global symbol data generating unit comprises: a global buffer for storing the original column temporally, a global data pattern search unit configured to search for an occurrence frequency of the original column stored temporally, extract an overlapping original column and select the global target, and a global symbol assignment unit configured to assign global symbol to the global target. The global data pattern search unit selects the global target according to the length and occurrence frequency of the overlapping original column. There is a uniform/global value associated with a first granule compression. Also see An paragraph [0048], When the size of the expected entire data of the original column to be compressed according to the compression determination data is identical to predetermined size of compressed block, the compressed block generation unit 136 compresses the original column input until now in the format of the local compressed data or global compressed data, generates a compressed block and stores it in the storage unit 140).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the teachings of Glasco with those of An. An teaches the concept of using a uniform value (or in this case a symbol) to identify the compression state information of a given granule (plurality of memory locations). This allows the system to far more easily access and identify the data of a given memory section when searching the compression index table, as well as improved compression efficiency (An paragraphs [0006-0007], Further, there is another data compression method, wherein when a column having a fixed size among the entire columns is loaded, a symbol table for the column is generated and data is compressed with a block. In this case, there occurs a problem that compression efficiency is reduced since an overlapping column is stored in all symbol tables of many blocks even when the overlapping column occurring in a block exists in many blocks. In view of the above, the present invention provides a data compression apparatus and a data compression method, capable of increasing compression efficiency even when new data column is inserted into the data table to be compressed or an overlapping column occurring in a block exists in many blocks).

Claims 16 and 20 are the corresponding system and non-transitory computer readable medium claims corresponding to method claim 1. They are rejected with the same references and rationale.

Regarding claim 3, Glasco in view of An teaches The computer-implemented method of claim 1, wherein the first value represents a pixel, texel, depth, neural network weight, or neural network activation (Glasco paragraph [0031], Referring again to FIG. 1, in some embodiments, some or all of PPUs 202 in parallel processing subsystem 112 are graphics processors with rendering pipelines that can be configured to perform various tasks related to generating pixel data from graphics data supplied by CPU 102 and/or system memory 104 via memory bridge 105 and bus 113, interacting with local parallel processing memory 204 (which can be used as graphics memory including, e.g., a conventional frame buffer) to store and update pixel data, delivering pixel data to display device 110, and the like. In some embodiments, parallel processing subsystem 112 may include one or more PPUs 202 that operate as graphics processors and one or more other PPUs 202 that are used for general-purpose computations. The PPUs may be identical or different, and each PPU may have its own dedicated parallel processing memory device(s) or no dedicated parallel processing memory device(s). One or more PPUs 202 may output data to display device 110 or each PPU 202 may output data to one or more display devices 110. The values used may refer to pixel values for the graphics memory section in particular).

Regarding claim 4, Glasco in view of An teaches The computer-implemented method of claim 1, wherein the memory locations associated with each of the plurality of granules are contiguous (Glasco paragraph [0007], Memory management of modern data processing systems typically implements a virtual memory access model for memory clients. Regions of contiguous virtual memory may be allocated and used by the memory clients, with access locality associated with virtual addresses. However, a contiguous range of virtual addresses may map arbitrarily to physical addresses. As such, an arbitrarily large number of compression status bit cache lines may be needed to store compression status bits associated with a given contiguous virtual address range. This can lead to cache fragmentation in the compression status bit cache and relatively inefficient use of associated cache storage, reducing overall efficiency for the processing system. Compression information is associated with a contiguous section of a plurality of memory locations for given values).

Regarding claim 5, Glasco in view of An teaches The computer-implemented method of claim 1, wherein one or more of the plurality of granules is associated with a tile of a texture bitmap, wherein the texture bitmap is divided into multiple tiles (Glasco paragraph [0108], Each 256B tile has two associated compression bits. The location of the compression bits within the comptagline 810 is computed from the tile's physical address. The physical address received by L2 has redundant information, such as slice and partition identification number removed. The physical address is made up of two components: the L2 tag and the L2 index (i.e. the set index). This local address is mapped to a compression bit pair by taking the 256B-aligned portion (512B aligned for 64-bit depth kind) of the address modulo the maximum number of compression bits per page per slice. Depending on a particular partition configuration, different modulo operators needed to compute the location of the compression bits within a 128 KB page are given below in Table 5. The bitmap contained multiple different tiles for different physical address sections. Also see Glasco paragraph [0095-0096128 KB page spreads constituent data and corresponding compression bits across all partitions and all L2 slices 390. The number of 256B compressible tiles from a page that falls within an L2 slice varies depending on the number of total partitions (and number of L2 slices within a partition). The Table 1, below, illustrates the number of 256B tiles from a 128 KB comptagline that fall within an L2 slice. The maximum number is adjusted to account for all block linear kinds and two 64 KB pages programmed with the same 128 KB comptagline. For non-power of two partitions, the number of tiles that fall within a slice will vary. This is accommodated by padding the compression bit backing store such that all slices can store compression bits corresponding to the maximum number of tiles per slice. This leads to some number of unused (wasted) bits being cached by the compression status bit cache).

Regarding claim 6, Glasco in view of An teaches The computer-implemented method of claim 1, wherein the step of determining that if the first value is stored in the first granule, all of the values stored in the plurality of memory locations associated with the first granule will have a uniform value, comprises: comparing the first value with other values of the first granule; and determining the first value and the other values are uniform (An paragraph [0047-0048], Further, the compression determination data generation unit 134 compares the size of expected entire data to be compressed for the accumulated original column with a predetermined size of the compressed block using the selection information and generates information on the size. In this case, it is preferred that the size of predetermined size of compressed block is smaller than that of a reference block. For example, when the reference block is 10 M byte in size, the compressed block is set as 8K byte in size. When the size of the expected entire data of the original column to be compressed according to the compression determination data is identical to predetermined size of compressed block, the compressed block generation unit 136 compresses the original column input until now in the format of the local compressed data or global compressed data, generates a compressed block and stores it in the storage unit 140).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the teachings of Glasco with those of An. An teaches the concept of using a uniform value (or in this case a symbol) to identify the compression state information of a given granule (plurality of memory locations). This allows the system to far more easily access and identify the data of a given memory section when searching the compression index table, as well as improved compression efficiency (An paragraphs [0006-0007], Further, there is another data compression method, wherein when a column having a fixed size among the entire columns is loaded, a symbol table for the column is generated and data is compressed with a block. In this case, there occurs a problem that compression efficiency is reduced since an overlapping column is stored in all symbol tables of many blocks even when the overlapping column occurring in a block exists in many blocks. In view of the above, the present invention provides a data compression apparatus and a data compression method, capable of increasing compression efficiency even when new data column is inserted into the data table to be compressed or an overlapping column occurring in a block exists in many blocks).

Claims 17-18 are the corresponding system claims corresponding to method claim 6. They are rejected with the same references and rationale.

Regarding claim 7, Glasco in view of An teaches The computer-implemented method of claim 1, further comprising, for each index in the table, maintaining an index count of the granules in the plurality of granules that reference the index (Glasco paragraph [0097], Zero bandwidth clears (ZBC) associate a compression bit encoding with a programmable value from a table. A ZBC enables setting a whole 256B tile to a constant (clear) value by only updating corresponding compression status bits. When applicable, this technique provides a compression ratio of 1020:1 and results in a significant bandwidth reduction. To support ZBC, each L2 slice 390 stores a four-bit index in addition to the compression status bits for one 128 KB page, two 64 KB pages or thirty-two 4 KB pages. The ZBC index can only be changed after first verifying that no tile within the page within the slice is referencing the ZBC index. In a preferred embodiment, checking for ZBC index usage is performed in a single clock cycle. The memory locations can indicate an index count for a given compression status (state) information. Also see Glasco paragraph [0099], In one embodiment, for each tile associated with each page, the compression status bit cache 396 stores four ZBC index bits and two compression status bits. A start index of a page within the 256B data store RAM entry is always nibble (four-bit) aligned. In one embodiment, the seven-partition, 64 KB configuration uses the same start index values as the six-partition configuration to minimize associated selection circuitry. The start index indicates where, within the cache line, a particular entry resides).

Claim 19 is the corresponding system claim corresponding to method claim 7. It is rejected with the same references and rationale.

Regarding claim 10, Glasco in view of An teaches The computer-implemented method of claim 1, further comprising: receiving a second value to be stored in a second granule among the plurality of granules; determining that if the second value is stored in the second granule, all of the values stored in the plurality of memory locations associated with the second granule will have a second uniform value; and (An paragraphs [0015-0016], The predetermined size of the reference block is larger than that of the compressed block. The local symbol table is stored in the compressed block. The global symbol table is stored in a space separated from the space where the global compressed data and local compressed data are stored. In accordance with a second aspect of the present invention, there is provided a data compression method, comprising: loading original columns of a data table, selecting a global target for as much original columns as a predetermined size of the reference block, determining whether a global symbol table for the global target was completed, selecting a local target different from the global target when the global symbol table was completed, generating a local symbol table corresponding to the local target, generating a global compressed data or local compressed data by compressing the original column according to the global symbol table and the local symbol table, and generating a compressed block by storing the original column, the global compressed data or the local compressed data as much as the predetermined size of the block. The values of a second section of addresses/blocks are compressed to a distinct value separate from the initial value) determining that no value in the plurality of values stored in the table equals the second uniform value (An paragraphs [0017-0018], Further, the data compression method comprising: searching for the original columns and selecting an overlapping original column as the local target, in case that the global symbol table was not generated in determining whether the global symbol table was completed. Further, the data compression method comprising: generating a local compressed data by compressing the original column according to the local symbol table in case that the global symbol table was not completed. The generating the compressed block comprises determining whether the size of the block becomes larger than the predetermined size whenever the original column is input. The input/value of the second granule table compression is distinct from the first).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the teachings of Glasco with those of An. An teaches using a separate table and value for storing compressed granule data for a second granule. This allows for the system to improve computational and compression efficiency by providing distinct tables for different regions of memory (An paragraph [0020], As described above, in accordance with embodiments of the present invention, it provides an effect in that a global symbol table for an overlapping data is generated using a part of the entire data to be compressed and a local symbol table that is not overlapped with the global symbol table is generated, so that the data is compressed with a block as a unit, thereby increasing compression efficiency).

Regarding claim 11, Glasco in view of An teaches The computer-implemented method of claim 10, further comprising: identifying a second index corresponding to an available entry in the table; and storing the second uniform value in the available entry (An paragraphs [0048-0049], When the size of the expected entire data of the original column to be compressed according to the compression determination data is identical to predetermined size of compressed block, the compressed block generation unit 136 compresses the original column input until now in the format of the local compressed data or global compressed data, generates a compressed block and stores it in the storage unit 140. Further, the compressed block generation unit 136 stores a finally updated local symbol table in the storage unit 140 whenever the compressed block is generated. Here, it is preferred that the local symbol table is stored in the relevant +compressed block. Meanwhile, it is preferred that the global symbol table is independently stored in an available space of the storage unit 140 that is a separate space where the compressed block is stored. Separate tables and entries are utilized for the second symbol/value for the second memory region, distinct from the first).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the teachings of Glasco with those of An. An teaches using a separate table and value for storing compressed granule data for a second granule. This allows for the system to improve computational and compression efficiency by providing distinct tables for different regions of memory (An paragraph [0020], As described above, in accordance with embodiments of the present invention, it provides an effect in that a global symbol table for an overlapping data is generated using a part of the entire data to be compressed and a local symbol table that is not overlapped with the global symbol table is generated, so that the data is compressed with a block as a unit, thereby increasing compression efficiency).

Regarding claim 13, Glasco in view of An teaches The computer-implemented method of claim 10, farther comprising: determining that no entry of the table is available; cloning the table to produce a second table; splitting the plurality of granules into a first portion and a second portion, wherein the table stores uniform values only for the first portion and the second table stores uniform values only for the second portion; (An paragraphs [0004-0006], Data compression is a technology to efficiently store data in a smaller storage space. For this, a technology to apply a specific algorithm to original data and generate compressed data together with information to identify the kind of the compression algorithm is widely used. Generally, the technology to generate such compressed data is provided from a database management system such as Oracle, SQL-server and DB2. Such a database management system forms particular columns of the data table having a high occurrence frequency as a symbol table by assigning a symbol, for example, a number or a character to each of the columns, and compresses the columns using the symbol table. There is a data compression method that is one of the conventional compression methods, wherein the entire columns of the data table is loaded and a symbol table for the entire the columns is generated. In this case, there occurs a problem that compression efficiency is reduced since it is not possible to compress an overlapping column occurring newly after the symbol table is generated. Further, there is another data compression method, wherein when a column having a fixed size among the entire columns is loaded, a symbol table for the column is generated and data is compressed with a block. In this case, there occurs a problem that compression efficiency is reduced since an overlapping column is stored in all symbol tables of many blocks even when the overlapping column occurring in a block exists in many blocks. A second table may be generated when space is necessary and may store CSI values for a separate region of memory (i.e, granule)) identifying a second index corresponding to an available entry in the second table; and storing the second uniform value in the available entry (An paragraph [0008], In accordance with a first aspect of the present invention, there is provided a data compression apparatus, comprising: a global symbol table generation unit configured to search for columns as the predetermined size of a reference block among original columns of a data table and select a global target for compression, and generate a global symbol table corresponding to the global target, a local symbol table generation unit configured to search for an overlapping original column whenever the original column is input and select the overlapping original column as a local target for compression, and generate a local symbol table corresponding to the local target, and a data compression unit configured to generate global compressed data or local compressed data by compressing the original column corresponding to the global symbol table or the local symbol table, and generate at least a compressed block having a predetermined size, wherein the original column selected for the local target is different from the original column selected for the global target. The second table may be used when space is available and required. Also see An paragraphs [0011-0012], Further, the global symbol data generating unit comprises: a global buffer for storing the original column temporally, a global data pattern search unit configured to search for an occurrence frequency of the original column stored temporally, extract an overlapping original column and select the global target, and a global symbol assignment unit configured to assign global symbol to the global target. The global data pattern search unit selects the global target according to the length and occurrence frequency of the overlapping original column).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the teachings of Glasco with those of An. An teaches using a separate table and value for storing compressed granule data for a second granule. This allows for the system to improve computational and compression efficiency by providing distinct tables for different regions of memory (An paragraph [0020], As described above, in accordance with embodiments of the present invention, it provides an effect in that a global symbol table for an overlapping data is generated using a part of the entire data to be compressed and a local symbol table that is not overlapped with the global symbol table is generated, so that the data is compressed with a block as a unit, thereby increasing compression efficiency).

Regarding claim 14, Glasco in view of An teaches The computer-implemented method of claim 1, wherein a second granule in the plurality of granules is associated with a second table and cannot reference the table and the first granule cannot reference the second table (Glasco paragraph [0023], FIG. 9 illustrates a page table entry configured to store a reference to a compression status bit entry for a corresponding physical block, according to one embodiment of the present invention. Each physical block (i.e., granule) is associated with a unique table, and will not have associated/corresponding values stored in a separate table, also see Glasco paragraph [0049], Each GPC 208 may include a memory management unit (MMU) 328 that is configured to map virtual addresses into physical addresses. In other embodiments, MMU(s) 328 may reside within the memory interface 214. The MMU 328 includes a set of page table entries (PTEs) used to map a virtual address to a physical address of a tile and optionally a cache line index. The MMU 328 may include address translation lookaside buffers (TLB) or caches which may reside within multiprocessor SPM 310 or the L1 cache or GPC 208. The physical address is processed to distribute surface data access locality to allow efficient request interleaving among partition units. The cache line index may be used to determine whether of not a request for a cache line is a hit or miss).

Regarding claim 15, Glasco in view of An teaches The computer-implemented method of claim 1, wherein each granule in the plurality of granules is associated with the table (Glasco paragraph [0023], FIG. 9 illustrates a page table entry configured to store a reference to a compression status bit entry for a corresponding physical block, according to one embodiment of the present invention. Each physical block (i.e., granule) is associated with a unique table, and will not have associated/corresponding values stored in a separate table, also see Glasco paragraph [0049], Each GPC 208 may include a memory management unit (MMU) 328 that is configured to map virtual addresses into physical addresses. In other embodiments, MMU(s) 328 may reside within the memory interface 214. The MMU 328 includes a set of page table entries (PTEs) used to map a virtual address to a physical address of a tile and optionally a cache line index. The MMU 328 may include address translation lookaside buffers (TLB) or caches which may reside within multiprocessor SPM 310 or the L1 cache or GPC 208. The physical address is processed to distribute surface data access locality to allow efficient request interleaving among partition units. The cache line index may be used to determine whether of not a request for a cache line is a hit or miss).

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Glasco in view of An as applied to claim 1 above, and further in view of Arelakis et al. (US Publication No. 2019/0034334 -- "Arelakis").

Regarding claim 2, Glasco in view of An in further view of Arelakis teaches The computer-implemented method of claim 1, wherein the first value is encoded in one, two, four, eight, or sixteen bytes (Arelakis paragraph [0090], Compressing all the possible data values of one or a plurality of blocks with Huffman encoding requires that Huffman codewords exist for all the data values that can possibly appear in a computer system or transferred in a network. Narrowing down the number of possible data values by reducing the value granularity is one way to tackle this problem. For example, using 1-byte data values to compress with Huffman encoding requires up to 256 Huffman codewords. However, the compression efficiency is reduced when finer grain values are used because the generated codewords are not significantly denser than the replaced data values. Improving the compression efficiency requires to Huffman compress coarse grain data values. The compression data can be encoded in values of 1-byte).

	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the teachings of Glasco and An with those of Arelakis. Arelakis teaches the concept of using a 1-byte data value as the encoding value for the compression. This can improve the efficiency of the compression as well as reduce the memory quantity required to hold the given amount of data (Arelakis paragraph [0090], Compressing all the possible data values of one or a plurality of blocks with Huffman encoding requires that Huffman codewords exist for all the data values that can possibly appear in a computer system or transferred in a network. Narrowing down the number of possible data values by reducing the value granularity is one way to tackle this problem. For example, using 1-byte data values to compress with Huffman encoding requires up to 256 Huffman codewords. However, the compression efficiency is reduced when finer grain values are used because the generated codewords are not significantly denser than the replaced data values. Improving the compression efficiency requires to Huffman compress coarse grain data values. The downside of this is that codewords must be generated in advance for all the possible values that may be accessed, increasing this way the resources and metadata needed to store the Huffman encoding in place, to prohibitive sizes. The alternative solution of generating codewords only based on the current set of used data values and regenerate the encoding based on the new values when they appear (e.g., when they are brought in, created, accessed or transferred) is not a viable solution either, for someone skilled in the art due to the overhead imposed because of sampling and code regeneration when compression is applied to cache/memory subsystem, the transferring subsystem and the communication network. In particular when compression is applied to the cache and memory subsystem, it also means that all the previously compressed data values stored must be decompressed and recompressed using the new encodings, potentially introducing a significant overhead to the system).

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Glasco in view of An as applied to claim 10 above, and further in view of Khan et al. (US Publication No. 2013/0378352 -- "Khan").

Regarding claim 12, Glasco in view of An in further view of Khan teaches The computer-implemented method of claim 10, further comprising: determining that no entry of the table is available; (Khan paragraph [0013], To this end, some embodiments relate to efficient Solid State Drive (SSD) data compression scheme and layout. Such techniques are not limited to SSDs and may be applied to any type of non-volatile memory as further discussed below. More particularly, an embodiment provides an efficient data layout which takes both the compression data portion (or chunk) size and the indirection granularity into account and provides uniform data layouts for compressed and uncompressed blocks of data. Such techniques may also make recovery from a power loss (such as recovery provided by PLI (Power Loss Imminent) technology, which utilizes energy storing capacitors or batteries to complete in-progress commands and commit temporarily stored data to non-volatile storage) and firmware management easier. Another embodiment provides a novel padding scheme which enables super scalar data decompression, e.g., decreasing read data latencies. Yet another embodiment provides an automatic data by-pass capability for uncompressed data (e.g., organized as groups or chunks of data). Khan teaches using a separate compression table specifically for non-compressed data when space is necessary) updating a second CSI, which corresponds with the second granule, to indicate that the second granule is not compressed; (For a second granule of non-compressed data, see Khan paragraph [0013], To this end, some embodiments relate to efficient Solid State Drive (SSD) data compression scheme and layout. Such techniques are not limited to SSDs and may be applied to any type of non-volatile memory as further discussed below. More particularly, an embodiment provides an efficient data layout which takes both the compression data portion (or chunk) size and the indirection granularity into account and provides uniform data layouts for compressed and uncompressed blocks of data. Such techniques may also make recovery from a power loss (such as recovery provided by PLI (Power Loss Imminent) technology, which utilizes energy storing capacitors or batteries to complete in-progress commands and commit temporarily stored data to non-volatile storage) and firmware management easier. Another embodiment provides a novel padding scheme which enables super scalar data decompression, e.g., decreasing read data latencies. Yet another embodiment provides an automatic data by-pass capability for uncompressed data (e.g., organized as groups or chunks of data). Khan teaches using a separate compression table specifically for non-compressed data when space is necessary) and storing the second value to all of the values in the second granule (An paragraphs [0048-0049], When the size of the expected entire data of the original column to be compressed according to the compression determination data is identical to predetermined size of compressed block, the compressed block generation unit 136 compresses the original column input until now in the format of the local compressed data or global compressed data, generates a compressed block and stores it in the storage unit 140. Further, the compressed block generation unit 136 stores a finally updated local symbol table in the storage unit 140 whenever the compressed block is generated. Here, it is preferred that the local symbol table is stored in the relevant +compressed block. Meanwhile, it is preferred that the global symbol table is independently stored in an available space of the storage unit 140 that is a separate space where the compressed block is stored. When the table cannot store the CSI, the updated CSI (symbol) may be stored in the storage unit (i.e., granule) location).

	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the teachings of Glasco and An with those of Khan. Khan teaches using a second table when space is required for non-compressed data for a second granule, which can result in drastically reduced read or access latencies when acquiring data from said compression tables/indexes (Khan paragraph [0013], To this end, some embodiments relate to efficient Solid State Drive (SSD) data compression scheme and layout. Such techniques are not limited to SSDs and may be applied to any type of non-volatile memory as further discussed below. More particularly, an embodiment provides an efficient data layout which takes both the compression data portion (or chunk) size and the indirection granularity into account and provides uniform data layouts for compressed and uncompressed blocks of data. Such techniques may also make recovery from a power loss (such as recovery provided by PLI (Power Loss Imminent) technology, which utilizes energy storing capacitors or batteries to complete in-progress commands and commit temporarily stored data to non-volatile storage) and firmware management easier. Another embodiment provides a novel padding scheme which enables super scalar data decompression, e.g., decreasing read data latencies. Yet another embodiment provides an automatic data by-pass capability for uncompressed data (e.g., organized as groups or chunks of data). Khan teaches using a separate compression table specifically for non-compressed data when space is necessary).

Allowable Subject Matter
Claims 8-9 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: Dependent claims 8-9 are indicated as objected to due to containing allowable subject matter but dependence on a rejected claim. Claim 8 recites the limitation “The computer-implemented method of claim 7, further comprising, for each uniform value that is not stored in the table, maintaining a uniform value count of the granules in the plurality of granules that store the uniform value”. The uniform value corresponds to all of the values stored in the plurality of memory locations (comprising the first granule) having the same value, which is associated with the first index in the table. When any/each of the uniform values are not stored in the aforementioned table, a uniform value count of the granules is maintained in the granules containing the uniform values themselves. The concept of using a uniform value count of granules not stored in a table being stored in the granules storing the uniform values themselves is a novel concept not taught in the technological field. Claim 9 is indicated as objected to for dependence on a claim containing allowable subject matter.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONAH C KRIEGER whose telephone number is (571)272-3627. The examiner can normally be reached Monday - Friday 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571)272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.C.K./Examiner, Art Unit 2136                                                                                                                                                                                                        
/CHARLES RONES/Supervisory Patent Examiner, Art Unit 2136